Citation Nr: 1224045	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right heel disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from August 1986 to February 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In June 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders. 

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right heel disorder did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

A right heel disorder was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in December 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records and to schedule a VA examination.  A review of the post-remand record shows that the Veteran's up-to-date VA treatment records were associated with the claims file and that a VA examination was performed in February 2011.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the December 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  
VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2003, prior to the initial unfavorable AOJ decision issued in August 2003.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  With regard to the notice requirements dictated in Dingess/Hartman, the Veteran did not receive a letter informing him about disability ratings and effective dates, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the report of a February 2011 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.
With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The examiner then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he has a right heel disorder that initially manifested in service.  Thus, he contends that he is entitled to service connection for a right heel disorder.

Initially, the Board observes that the February 2011 VA examination included X-rays that revealed minimal degenerative changes and mild posterior calcaneal enthesopathy.  Therefore, the Veteran has a current diagnosis associated with this claim.  

Service treatment records show complaints of pain in the right heel in January 1995 and a diagnosis of "?" Achilles tendonitis, but are otherwise silent for complaint, treatment, or diagnosis related to the right heel.  No other complaint, treatment, or diagnosis related to the right heel are documented in service.  Thus, the claim rests on whether there is an association between the post-service diagnosis and the in-service disorder.

The Board first notes that, although the Veteran has degenerative changes in the right foot, such changes were not present within one year of discharge in February 2002.  In fact, a July 2005 X-ray revealed no calcaneal spurs to be present.  Therefore, service connection on a presumptive basis is not warranted.  

Additionally, there is no competent evidence establishing service connection on a direct basis.  The February 2011 VA examiner opined that the Veteran's current diagnosis of a right foot/heel disorder was not caused by or related to his service.  In support of the opinion, the examiner noted the diagnosis of questionable Achilles tendonitis in service and indicated that it was an acute and self-limited disorder.  He also observed that there was no documented chronic right foot disorder during active duty.

No other competent opinions are of record.  The Veteran testified at his hearing that his right heel pops and gets really sore and speculated that these symptoms could be related to the same fall from a ladder that resulted in his service-connected left ankle disability.  While the Veteran is competent to speak to symptoms he experiences, he is not competent to offer an opinion as to the etiology of those symptoms in this case because whether the current disability of degenerative changes and mild posterior calcaneal enthesopathy had its origin in service is not a question capable of lay observation but is a medical matter which requires medical evidence for its resolution.  Barr, 21 Vet. App. at 309; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

None of the private or VA treatment records associated with the claims file document complaints or diagnosis referable to the right heel or provide a competent medical opinion relating the Veteran's current right heel disorder to his military service.  As the evidence does not establish a nexus between the in-service disorder and the post-service disorder, the requirements for service connection for a right heel disorder are not met.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right heel disorder.  Therefore, his claim must be denied.


ORDER

Service connection for a right heel disorder is denied. 


REMAND

Reasons for remand: to schedule another VA neurological examination

The Board's review of the file indicates that another VA examination is necessary with respect to the Veteran's claim for service connection for headaches. 
In this regard, the Board notes that the Veteran was afforded a VA examination in February 2011 accordance with the December 2010 remand.  Upon review of the service treatment records, the examiner noted one episode of headache in September 2000 associated with the flu and another headache in October 1997 associated with trapezius muscle strain.  The examiner then stated that both of those instances were acute and self limited and were symptoms of another medical disorder and not a documented chronic headache disorder. 

However, the Board's review of service treatment records shows complaints of headaches in February 1998 related to sinusitis and in August 1983 in relation to left otitis media.  More importantly, while these two records again relate the headache to another diagnosed disorder, a June 2001 service treatment record indicates that the Veteran was rear-ended that day and had a headache, but also notes a history of headaches in heat.  A bruise to the head was reported in January 1988 as a result of another motor vehicle accident the previous night.  The February 2011 VA examiner did not mention any of these other headaches reported in the Veteran's service treatment records.  Thus, the Board questions whether the VA examiner fully contemplated the Veteran's headaches as documented in the service treatment records.  

Moreover, the examiner did not discuss the Veteran's subjective reports of headaches since the June 2001 motor vehicle accident.  The Veteran is competent to state that he has had headaches, even if he is not competent to ascribe his current headaches to an event, injury, or disease in service.  Davidson, 581 F.3d.  Thus, any competent medical opinion must contemplate the Veteran's self-reported symptoms and medical history.  For the above reasons, the Board finds that another VA examination should be scheduled with respect to the Veteran's service connection claim for headaches.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination in order to ascertain the existence and etiology of his claimed headaches.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is at least as likely as not that any headaches diagnosed post-service are causally or etiologically a result of a disease, event, or injury during military service? 

b. Is it at least as likely as not that any headaches diagnosed post-service represent a recurring or  chronic disorder that first manifested  during military service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In forming this opinion, the examiner should document all evidence in the claims file that the examiner contemplated in forming the opinion, including treatment evidence and the Veteran's reports of symptoms.  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.
When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


